   8:17-cr-00368-LSC-SMB Doc # 99 Filed: 06/11/20 Page 1 of 2 - Page ID # 209



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:17CR368

         vs.
                                                               ORDER ON APPEARANCE FOR
RICHARD ALLEN KNIGHT,                                        SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on June 11, 2020 for a Detention Hearing regarding
Third Amended Petition for Offender Under Supervision [90].           John Velasquez represented the
defendant. Donald Kleine represented the government.
        The government made an oral motion to dismiss Second Amended Petition for Offender Under
Supervision [78]. The government’s oral motion to dismiss Second Amended Petition for Offender
Under Supervision [78] is granted without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in
Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
9:00 a.m. on June 11, 2020.
        The government moved for detention based upon risk of flight and danger. The defendant
freely, knowingly, intelligently, and voluntarily waived the right to a detention hearing. The court finds
that the defendant failed to meet his burden to establish by clear and convincing evidence that he will
not flee or pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18
U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to risk of flight and danger
and the defendant shall be detained until further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


        IT IS SO ORDERED.
8:17-cr-00368-LSC-SMB Doc # 99 Filed: 06/11/20 Page 2 of 2 - Page ID # 210




   Dated this 11th day of June, 2020.

                                            BY THE COURT:

                                            s/ Susan M. Bazis
                                            United States Magistrate Judge




                                        2
